NOT PRECEDENTIAL
                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            _____________

                                No. 18-1891
                               _____________

                                SEAN PARK,
                                                       Appellant

                                      v.

                  TEMPLE UNIVERSITY; AMID ISMAIL;
                  LEONA SPERRAZZA; JOHN DOES 1-10
                           _____________

                On Appeal from the United States District Court
                   for the Eastern District of Pennsylvania
                            (D.C. No. 2:16-cv-5025)
                  District Judge: Hon. J. William Ditter, Jr.
                              _______________

                                   Argued
                               October 31, 2018

        Before: CHAGARES, JORDAN, and VANASKIE, Circuit Judges

                          (Filed: December 11, 2018)

Zachary A. Meinen
Joseph W. Montgomery, II [ARGUED]
Montgomery Law
1420 Locust Street
Suite 420
Philadelphia, PA 19102
       Counsel for Appellant
Neil J. Hamburg [ARGUED]
Christa F. High
Hamburg & Golden
1601 Market Street
Suite 3310
Philadelphia, PA 19103
       Counsel for Appellees
                                     _______________

                                        OPINION
                                     _______________

JORDAN, Circuit Judge.

       Dr. Sean Park appeals the dismissal of his amended complaint against Temple

University and two administrators in its school of dentistry, Dean Amid Ismail and

Associate Dean Leona Sperrazza (collectively “the Defendants”). He contends that they

violated his right to procedural due process under the Constitution and that the District

Court should have let that claim proceed against them. He also says that the District Court

erred in summarily dismissing his state law claims. We will vacate and remand, except as

to the denial of the due process claim against Sperrazza, which we will affirm.




       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
                                              2
I.     BACKGROUND

       A.     Factual Allegations1

       Park is a dentist who surrendered his licenses to practice in California and Texas

after admitting to disciplinary charges brought against him by licensing authorities in those

states. Those charges, according to uncontested statements by Sperrazza in a hearing

transcript attached to the amended complaint, involved Park’s submission to insurance

companies of advertising materials and certificates that falsely held him out to have a

particular dental specialty. After he surrendered his California license, Park applied for

and was accepted to a graduate program at Temple’s school of dentistry.2 Temple never

asked about the status of his licenses during the application process or for most of his tenure

in the program.3




       1
         Because the District Court’s decision was premised on Federal Rule of Civil
Procedure 12(b)(6), the facts described here are based, unless otherwise noted, upon the
amended complaint and appropriate extrinsic materials, including the hearing transcripts
attached to the amended complaint and motion to dismiss, and the Temple Honor Code
referenced in the amended complaint and attached to the motion to dismiss. See In re
Asbestos Prods. Liab. Litig. (No. VI), 822 F.3d 125, 133 & n.7 (3d Cir. 2016) (observing
that, under Rule 12(b)(6), courts may consider the complaint, “‘document[s] integral to or
explicitly relied upon in the complaint,’ or any ‘undisputedly authentic document that a
defendant attaches as an exhibit to a motion to dismiss if the plaintiff’s claims are based on
the document’” (citations omitted)).
       2
         It is not clear from the amended complaint when Park surrendered his Texas
license. That, however, is not material to our analysis.
       3
        The amended complaint does not say how long the prescribed course of the
graduate program was, nor precisely how long Park was a student in the program before
the events at issue here took place.
                                              3
       On June 2, 2016, however, Dean Ismail, Associate Dean Sperrazza, and another

Temple official questioned Park because a patient had learned of and reported his loss of a

license to practice dentistry. In response to that questioning, Park disclosed that he had

surrendered his licenses and explained “that the surrenders were based on allegations

involving billing, advertising, and forgery of documents at a dental practice for which [he]

had previously worked.” (App. at 31.) He also stated that he would provide more detail

in a letter from his attorney. That letter was promptly forthcoming and described Park’s

loss of practice privileges, including that he had “necessarily conceded all charges made

against him[.]” (App. at 32.)

       Temple, a public institution, then instituted two separate disciplinary hearings

against Park. The first was based on a charge that Park had violated the Student Conduct

Code 4 by “[f]ail[ing] to inform [Temple] of the voluntary surrender of [his] license to

practice dentistry by the California Board of Dentistry.” (App. at 33-34.) The second was

based on a charge that Park had violated the Student Conduct Code by “[f]ail[ing] to fully

and accurately disclose, under direct questioning by [Ismail and Sperrazza] during a formal

investigation of a possible violation of the … Honor Code, the specific charges brought

against [Park in California and Texas.]” (App. at 35.)

       The two hearings were strikingly similar. The panel members at both were, with

one exception, the same. 5 Both hearings addressed Park’s statements to Ismail and


       4
       Violations of the Student Conduct Code also constitute violations of the Honor
Code. Temple proceeded against Park under the Honor Code.
       5
           In his opening brief, Park acknowledges that one of the two student panel members
                                              4
Sperrazza at the June 2 meeting. Sperrazza was Temple’s only witness at the hearings, and

she testified at both that Park’s statements at the June 2 meeting were inconsistent with the

letter from his attorney.

         Under the Honor Code, a hearing panel decides whether a student has committed a

violation and, if so, recommends a punishment, but the Dean, in his or her discretion,

actually decides upon the sanction. At the end of each of Park’s hearings, the panel found

that Park had violated the Honor Code. The first panel recommended probation, and the

second recommended expulsion. Dean Ismail decided to expel Park. Park appealed that

decision but his appeal was denied after a faculty board reviewed his case.

         B.    Procedural History

         After Temple upheld Park’s expulsion, he filed the present lawsuit, seeking

damages. His complaint, as amended, alleges a parade of improprieties in Temple’s

disciplinary process, only some of which are relevant here. In particular, it avers that the

second hearing was a “do-over” designed to achieve Ismail’s desired outcome of expulsion,

and that the Defendants manipulated the process and violated Temple’s rules to realize and

conceal that goal. It also maintains that the second panel was biased because it was tainted

by its prior knowledge of the case and its failure to apply Temple’s own rules. Finally, it

complains that the Defendants failed to apply principles of res judicata at the second

hearing and so deprived Park of the probation that had been recommended by the first

panel.




was replaced at the second hearing.
                                             5
       The Defendants responded to Park’s initial complaint with a motion to dismiss,

which was granted, and Park was given leave to amend. He did so, and the amended

complaint, the operative pleading here, contains a constitutional due process claim, brought

pursuant to 42 U.S.C. § 1983, and various state law claims. The Defendants then filed a

second motion to dismiss and a motion for summary judgment. The District Court granted

the former and denied the latter as moot.

       The Court rejected Park’s § 1983 claim, concluding that there was no due process

violation. In reaching that conclusion, it resolved several issues, but only two – bias and

res judicata – are raised in this appeal.6 Regarding bias, the Court reasoned, in relevant

part, that the second panel members’ prior service on the first panel did not suggest bias

and that those panel members were likely not biased against Park, given that they had

recommended leniency at the first hearing. Regarding res judicata, it determined that Park

had offered “no precedent or cogent reason” that res judicata should apply to his

disciplinary proceedings and that, in any event, Park could not have invoked res judicata

because the “cause[s] of action” in the two hearings were distinct. (App. at 18.) After

dismissing the § 1983 claim, the Court summarily dismissed the state law claims in the

amended complaint. This appeal followed.




       6
         Any challenges to the District Court’s resolution of the other issues have been
forfeited. United States v. Jackson, 849 F.3d 540, 555 n.13 (3d Cir. 2017).
                                             6
II.    DISCUSSION7

       Park raises three arguments on appeal. First, he says that his procedural due process

rights were violated because of bias in the disciplinary process; next, he asserts that his

state law claims should not have been rejected without analysis; last, he argues that his

procedural due process rights were violated by the Defendants’ failure to apply res judicata

to the second hearing. We conclude that Park’s amended complaint does state a due

process claim for bias, that his state law claims should not have been summarily dismissed,

but that procedural due process does not require the application of res judicata here.

       As to the bias claim, Park argues that the second panel was not impartial because

practically all of its members served on the first panel and hence had prior knowledge of

the case. He also maintains that his claim of bias is supported by the fact (in his view) that

re-empaneling the same panel members was a “significant and unfair” violation of

Temple’s rules, which itself offends due process. (Opening Br. at 39, 42, 44.) In his telling,

the bias of the panel was not accidental but rather the result of a scheme by Ismail to expel

him, as evidenced by the Dean’s reuse of panel members, his intimidation of witnesses,




       7
        The District Court had jurisdiction under 28 U.S.C. §§ 1331, 1332, and 1343(a)(3).
We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a ruling
on a motion to dismiss. Tatis v. Allied Interstate, LLC, 882 F.3d 422, 426 (3d Cir. 2018).
In doing so, “[w]e accept as true all allegations in the plaintiff’s complaint as well as all
reasonable inferences that can be drawn from them, and we construe them in a light most
favorable to the non-movant.” Id. (citation omitted). “To survive dismissal, a complaint
must contain sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face.” Id. (citation and internal quotation marks omitted).
                                              7
and his withholding of evidence. We agree with Park that he was deprived of an unbiased

decisionmaker, but for different reasons than the ones he emphasizes.

       An impartial decisionmaker is a requirement of procedural due process in the school

discipline setting. Sill v. Pa. State Univ., 462 F.2d 463, 469 (3d Cir. 1972) (discussing

general principles of due process in a school discipline case); see also United States v.

Cross, 128 F.3d 145, 148 (3d Cir. 1997) (observing that due process always requires an

impartial tribunal). That view has long been widely held. E.g., Doe v. Miami Univ., 882
F.3d 579, 601-02, 604 (6th Cir. 2018); Hess v. Bd. of Trs. of S. Ill. Univ., 839 F.3d 668,

675 (7th Cir. 2016); Gorman v. Univ. of R.I., 837 F.2d 7, 15 (1st Cir. 1988). But, that being

said, administrative decisionmakers are presumed to be impartial, and only evidence of

“actual bias or a likelihood of bias” can support a due process claim. Matter of Seidman,

37 F.3d 911, 924-26 (3d Cir. 1994); see also Withrow v. Larkin, 421 U.S. 35, 47, 55, 58

(1975) (recognizing the lack-of-bias presumption and stating that, at minimum, a risk of

actual bias must be shown to raise a valid due process claim).

       We discern two primary accusations of bias from the various allegations in the

amended complaint: first, that the panel members who recommended expulsion, having

served on the earlier panel, had prior knowledge of the case that affected their thinking;

and second, that the panel members relied on “what they thought was best practice or the

most ethical thing to do, when they should have been considering the rules of Temple[.]”

(App. at 46.) As to the first point, contrary to Park’s argument, a decisionmaker’s prior

familiarity with a case does not in itself suggest bias or unfairness. Withrow, 421 U.S. at

50 n.16, 55, 58; Matter of Seidman, 37 F.3d at 925. That conclusion holds true in the

                                             8
school discipline setting, as in others. Heyne v. Metro. Nashville Pub. Sch., 655 F.3d 556,

567-68 (6th Cir. 2011). And, moreover, “[t]here is no evidence in the record … which

suggests bias[,]” whether on the basis of “prior knowledge of the charge of academic

misconduct” or otherwise. Nash v. Auburn Univ., 812 F.2d 655, 666 (11th Cir. 1987).8

       Park also complains that having basically the same panel at both hearings was a

“significant and unfair” deviation from Temple’s rules, and that that is enough to support

a due process claim. (Opening Br. at 39, 42, 44.) But “the Due Process Clause is

implicated only when an agency violates regulations mandated by the Constitution or by

law; or when ‘an individual has reasonably relied on agency regulations promulgated for

his guidance or benefit and has suffered substantially because of their violation by the

agency.’” Tolchin v. Supreme Court of N.J., 111 F.3d 1099, 1115 (3d Cir. 1997) (citation

omitted). Assuming for the sake of argument that “significant and unfair” deviation is the

correct standard to apply in reviewing Temple’s adherence to its own rules, that standard

has not been satisfied here. Park alleges in only a conclusory fashion that reusing the


       8
         Park directs us to Meyers v. Alldredge, 492 F.2d 296 (3d Cir. 1974), and Mattern
v. Mathews, 582 F.2d 248 (3d Cir. 1978), for the proposition that a decisionmaker’s prior
involvement in a case violates due process. Those cases, however, simply reflect the
principle that “[w]hat process is due depends upon the forum in which it is administered
and the underlying circumstances.” Main Road v. Aytch, 565 F.2d 54, 58 (3d Cir. 1977).
Invoking that principle, we have treated Meyers as relating specifically to the context of
prison discipline. Id. And, the language from Mattern that Park cites appears in a list of
requirements related specifically to hearings for “recipients of Title II [social security]
benefits who are subject to recoupment.” Mattern, 582 F.2d at 259. Neither Meyers nor
Mattern sets out the general due process rules for administrative decisionmaking, which,
as explained above, do not forbid a decisionmaker from having prior knowledge of the
matters at issue. Indeed, if due process generally forbade a decisionmaker from ever having
dealt previously with a party’s matter, no district judge could consider related or remanded
cases, which is obviously not the way the justice system works.
                                             9
hearing panel members violated Temple’s rules, so we need not accept that assertion as

true. In re Asbestos Prods. Liab. Litig. (No. VI), 822 F.3d 125, 133 (3d Cir. 2016).9 But

even if Park had properly alleged a violation of Temple’s rules, that violation was not

“significant and unfair.” The second panel members’ prior exposure to Park’s case simply

does not, standing alone, suggest unfairness in the disciplinary process.

       Despite that weakness, Park has managed to state a claim of bias that should have

survived the motion to dismiss. In discussing the alleged bias of the panel members, Park

reviewed at length Dean Ismail’s supposed scheme to expel him, and those allegations raise

the issue of the Dean’s bias.10 It is those allegations that are sufficient to go forward.

       As a threshold matter, Dean Ismail was a “decisionmaker” who, for due process

purposes, was required to be impartial. He is the person responsible for rendering decisions

on Honor Code sanctions. Cf. Heyne, 655 F.3d at 567 (“To insure ‘fundamentally fair

procedures,’ school officials responsible for deciding whether to exclude a student from

school must be impartial.” (emphasis added)).




       9
        The only factual allegations in the amended complaint that arguably support this
point say, in essence, that panels are “intended to convene with a ‘clean slate[,]’” i.e.,
without prior exposure to the case. (App. at 41.) But, there is no reason to believe that
reusing panel members actually violates Temple’s rules. In fact, Temple’s Honor Code,
which the Defendants attached to their motion to dismiss and which Park cites in his
amended complaint, nowhere prohibits reusing panel members.
       10
         We conclude that the issue of Dean Ismail’s bias is properly before us,
notwithstanding that it received less than fully direct attention in Park’s briefing and was
discussed in a limited fashion in the District Court. Cf. United States v. Albertson, 645
F.3d 191, 196 n.3 (3d Cir. 2011) (observing that questions raised implicitly by arguments
in an opening brief are adequately presented on appeal).
                                              10
       The amended complaint, read in the light most favorable to Park, supports the view

that Ismail was biased against him. It alleges that, after the first panel recommended that

Park remain at Temple, “the Defendants convened a second hearing” upon Ismail’s

insistence and as a “‘redo’ hearing[,]” “on the same charge and with the same core

evidence, to obtain the result that Defendant Ismail wanted -- the expulsion of Dr. Park.”

(App. at 40, 47.) It contends that, even though Park provided all information required by

Temple and violated no Temple rule, the second panel did indeed recommend expulsion

and Ismail did expel Park. The amended complaint asserts that the Dean concealed the

repetitive nature of the hearings by selecting the same panel members for both hearings

and withholding key information from Park, including the first panel’s recommended

sanction. And, the amended complaint alleges that the Defendants “intimidated and/or

dissuaded other Temple faculty from testifying on Dr. Park’s behalf.” (App. at 46.) In

short, the pleading – if taken as true – plausibly alleges that Ismail desired to expel Park

and so manipulated the proceedings to achieve and conceal that goal. The allegations may

turn out to be totally unfounded, but they are adequately pled, and, at the motion-to-dismiss

stage, that is all that matters.

       In sum, we conclude that the amended complaint sufficiently alleges that Dean

Ismail was biased when he made the decision to expel Park and hence deprived Park of

procedural due process. The District Court’s dismissal of the due process claim was

therefore in error.11


       11
        The Defendants argue that Ismail and Sperrazza are entitled to qualified
immunity, which protects state officials from suit unless they have “violated a statutory or
                                             11
       Although Park has made out a procedural due process claim against Dean Ismail

and perhaps Temple,12 he has not done so against Associate Dean Sperrazza. The amended

complaint fails to connect her to any misconduct. In general, “[a] defendant in a civil rights

action ‘must have personal involvement in the alleged wrongs to be liable,’ and ‘cannot be

held responsible for a constitutional violation which he or she neither participated in nor

approved[.]’” Baraka v. McGreevey, 481 F.3d 187, 210 (3d Cir. 2007) (citations omitted).

And, as has been persuasively observed, “[v]ague references to a group of ‘defendants,’

without specific allegations tying the individual defendants to the alleged unconstitutional

conduct[,]” cannot show the necessary personal involvement or meet the notice pleading

standards of Federal Rule of Civil Procedure 8(a). E.g., Engel v. Buchan, 710 F.3d 698,




constitutional right [that] was ‘clearly established’ at the time of the challenged conduct.”
Mammaro v. N.J. Div. of Child Prot. & Permanency, 814 F.3d 164, 168-69 (3d Cir. 2016)
(citation omitted). Here, however, the amended complaint alleges that Ismail violated
Park’s constitutional right to an unbiased decisionmaker during his school disciplinary
proceedings. And, as suggested by the foregoing analysis of “our own precedent [and the]
consensus of authority among the courts of appeals[,]” that right was clearly established in
2016. Sauers v. Borough of Nesquehoning, 905 F.3d 711, 719 (3d Cir. 2018). Indeed, the
Sixth Circuit has deemed that right to have been clearly established well before then. Doe,
882 F.3d at 604; Heyne, 655 F.3d at 568. Thus, Dean Ismail is not eligible for qualified
immunity at this stage. As to Associate Dean Sperrazza, our conclusion that the amended
complaint states no claim against her obviates the need to determine whether she is
immune.
       12
           The Defendants have not questioned whether Temple may be liable for the Dean’s
conduct, and the District Court did not pass upon that issue. The only possible theory of
liability against Temple is that set out in Monell v. Department of Social Services, 436 U.S.
658 (1978), and that theory does not permit claims based upon respondeat superior. Id. at
691; cf. Franks v. Temple Univ., No. 11-879, 2011 WL 1562598, at *3 (E.D. Pa. Apr. 26,
2011) (treating Temple as a municipality for purposes of § 1983 and Monell liability). We
leave it to the District Court to consider in the first instance whether Temple may be subject
to liability under Monell.
                                             12
710 (7th Cir. 2013) (quoting Grieveson v. Anderson, 538 F.3d 763, 778 (7th Cir. 2008));

Marcilis v. Twp. of Redford, 693 F.3d 589, 596-97 (6th Cir. 2012). A court must be able

to discern “who is responsible for what” from the operative pleading. Engel, 710 F.3d at

710.

       Here, the allegations that refer to Sperrazza directly show only that she was involved

in the initial questioning and investigation of Park and that she was Temple’s witness at

both hearings. They do not suggest that she had any other involvement in the proceedings.

In addition, her position as Associate Dean for Patient Care is not one that has any authority

or specified role in the disciplinary process. We cannot ascertain, therefore, which

generalized allegations apply to her or whether there is anything linking her to Ismail’s

alleged bias.13 Consequently, Park has failed to state a due process claim against Sperrazza

and we will affirm the District Court’s dismissal of that claim against her.

       Turning to the state law claims, Park argues that they are supported by diversity

jurisdiction and therefore should not have been summarily dismissed. It appears that the

District Court intended to decline to exercise supplemental jurisdiction under 28 U.S.C.

§ 1367(c), after dismissing Park’s sole federal claim. But Park’s complaint alleges that he

is a citizen of California, that the Defendants are citizens of Pennsylvania, and that the

amount in controversy exceeds $75,000. That is sufficient to plead diversity jurisdiction,

so dismissal for lack of supplemental jurisdiction was improper. 28 U.S.C. § 1332; Auto-


       13
          The amended complaint does state that “[a]ll named defendants worked
individually and/or in conspiracy to violate Plaintiff’s rights complained of herein.” (App.
at 50.) But we do not take conclusory allegations of conspiracy as true. Great W. Mining
& Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 178 (3d Cir. 2010).
                                             13
Owners Ins. Co. v. Stevens & Ricci Inc., 835 F.3d 388, 396 (3d Cir. 2016). The Defendants

concede the point.

       They nevertheless ask us to rule on the merits of Park’s state law claims. We may

have authority to do so, Cheminor Drugs, Ltd. v. Ethyl Corp., 168 F.3d 119, 121, 128 (3d

Cir. 1999), but, “[g]enerally, in the absence of exceptional circumstances, we decline to

consider an issue not passed upon below[,]” Plains All Am. Pipeline L.P. v. Cook, 866 F.3d
534, 545 (3d Cir. 2017) (citation omitted). Here, the District Court never addressed the

merits of Park’s state law claims, and no exceptional circumstances are present to warrant

our addressing them now. We will therefore remand the state law claims for the District

Court to consider them in the first instance.

       Finally, we turn to Park’s res judicata argument. Given our precedent, it requires

little consideration. In Duvall v. Attorney General, 436 F.3d 382 (3d Cir. 2006), we said

that procedural due process in an agency setting does not demand the application of

preclusion principles. Id. at 386-87 (“The only constraint on [Congress’s authority to

prescribe agency procedures] is the Constitution, embodied primarily in the requirement of

‘due process.’ Collateral estoppel is not constitutionally mandated[.]” (citations omitted)).

That conclusion seems fully applicable here.         Nevertheless, we caution that state

universities do not have unbridled discretion to subject a student to repetitive disciplinary

hearings. As we noted in Duvall, such repetition may well implicate substantive due

process concerns. Id. at 387 n.5.




                                                14
III.   CONCLUSION

       For the foregoing reasons, we will vacate the District Court’s judgment and remand

the § 1983 claim against both Temple and Dean Ismail and the state law claims. We will

affirm the judgment with respect to the § 1983 claim against Associate Dean Sperrazza.




                                           15